OPINION ON APPELLANT’S PETITION FOR DISCRETIONARY REVIEW
CLINTON, Judge.
On Thursday, June 16, 1983 the Corpus Christi Court of Appeals delivered its opinion in this cause. Domanski v. State, 665 S.W.2d 793 (Tex.App.—Corpus Christi 1983). Bypassing a motion for rehearing, appellant filed his petition for discretionary review on August 4, 1983. The State contends the petition was due to be filed August 1, 1983. We agree and now order that the petition be refused as untimely filed.
Combining Tex.Cr.App. Rules 7, 208 and 209 appellant argues that because the sixteenth day after the opinion was delivered was a Saturday, Rule 7 operated to extend the day of the “final ruling” of the court of appeals over the weekend and through the Monday July Fourth holiday to July 5; thus his petition was not due to be filed until August 4.
The State points out that the day of “final ruling” is to allow fifteen days for filing a motion for rehearing — here by Friday, July 1. See Rule 209(c)(1). Since a motion was not filed, the final ruling came on the sixteenth day, Saturday. But that happenstance does not postpone the final ruling to the next day that is not a Sunday or legal holiday for purposes of computing the day when thirty days for filing a petition begins.
There is no valid reason for thus extending a final ruling of a court of appeals. Nothing is to be done on or after the day of final ruling except timely to file a petition for discretionary review. The rules do not *718purport to guarantee thirty working days in which to prepare and file it. Regardless of what day of the week the final ruling falls, that day should be used to compute the thirty days in which to do so.
Accordingly, the petition for discretionary review is refused as untimely filed.